Case 1:21-cv-20862-BB Document 51 Entered on FLSD Docket 06/09/2021 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                          Case No.: 21-cv-20862-BLOOM/Otazo-Reyes
 MILLENNIUM FUNDING, INC., et al.,

         Plaintiffs,
         vs.
 1701 MANAGEMENT LLC, et al.,
         Defendants.
 ___________________________________/

                       MOTION FOR ENTRY OF CLERK’S DEFAULT

         Pursuant to Fed R. Civ. P. 55(a), Plaintiffs by and through their counsel, hereby files this

 Motion for Entry of Clerk’s Default against Defendant CHARLES MUSZYNSKI (“Defendant”)

 and in support thereof states as follows:

         On April 26, 2021, Defendant was duly served a copy of the original Complaint. See ECF

 No. 21, Affidavit of Service. Pursuant to Rule 12(a)(A)(i) of the Federal Rules of Civil Procedure,

 Defendant’s responsive pleading to the Complaint was due on or before May 17, 2021. Defendant

 has failed to respond or answer the Complaint through counsel as required by law.

         On May 5, 2021, Defendant was duly served a copy of the First Amended Complaint

 (“FAC”) pursuant to Rules 4(e)(1), 5(b)(2)(C) and/or 5(b)(2)(B)(i) of the Federal Rules of Civil

 Procedure. See ECF No. 34, Affidavit of Service. Pursuant to Rule 15(a)(3) of the Federal Rules

 of Civil Procedure, Defendant’s responsive pleading to the FAC was due on or before May 19,

 2021.

         Defendant has failed to respond or answer the Complaint or FAC through counsel as

 required by law. Defendant has failed to appear or otherwise defend itself in this lawsuit.




                                                  1
Case 1:21-cv-20862-BB Document 51 Entered on FLSD Docket 06/09/2021 Page 2 of 3




        June 9, 2021
Case 1:21-cv-20862-BB Document 51 Entered on FLSD Docket 06/09/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 9, 2021, the foregoing document was electronically filed with

 the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served

 on this day on all those identified on the Service List, either via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those parties who

 are not authorized to receive Notices of Electronic Filing.



                                                               ______________________________
                                                               Joycelyn S. Brown,
                                                               Florida Bar No. 0058277




                                                  3
